Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2021 has been entered.
 
EXAMINER'S AMENDMENT

The following changes are made to overcome any possible reading on the claims by the newly discovered art of German publications 102013012522 and 10117374.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven B. Chang on 29 November 2021.
The application has been amended as follows: 

In the Claims

	In claim 1, line 7, after “mounted, ” insert ---the mounting plate extending laterally farther from the axis than the sensor,---.
	In claim 13, line 2, change “the axis” to ---an axis---,
Line 6, after “cavity” insert ---, the mounting plate extending laterally farther from the axis than the sensor---.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claimed invention defines a unique apparatus including, but not limited to, a sensor of a vehicle provided on a mounting plate that extends farther from an axis of a cavity along which the sensor linearly moves.  The mounting plate abuts a bottom surface of the cavity when the sensor is in a second position.  The apparatus also includes a wiper partially defining the cavity.  The closest prior art, for example German 102013012522 and 10117374, does not disclose such an arrangement and there appears no reasonable motivation to modify such to have such an arrangement that would properly function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
03 December 2021